DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dornier Jr. et al. (US #5,096,140) in view of Reichert (US #3,052,430).
Regarding claim 1, Dornier teaches a ducted-rotor aircraft comprising: a fuselage (1); a spindle (5) that is coupled to the fuselage (1, and 5 as seen in figure 2a, and Column 5, lines 54-68); and first and second propulsion assemblies (3) that are coupled to the spindle (3, and 5 as seen in figure 3), each (3 as seen in figure 3), each rotor having a plurality of blades (3 as seen in figure 3).  But, Dornier does not teach that the propulsion assembly has a duct with a rotor that is disposed in an opening that extends through the duct.
However, Reichert does teach that the propulsion assembly has a duct (10) with a rotor that is disposed in an opening that extends through the duct (10 and 21 as seen in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the propulsion assemblies have ducts with rotors disposed within openings of the ducts because Dornier and Reichert are both aircraft with rotating propulsion assemblies.  The motivation for having the propulsion assemblies have ducts with rotors disposed within openings of the ducts is that the ducts help to improve the aerodynamic performance of the vehicle be helping to control the motion of the wake generated by the rotors.
Regarding claim 2, Dornier as modified by Reichert teaches the ducted-rotor aircraft of claim 1, wherein the first and second ducts, when coupled to opposed ends of the spindle (3 as seen in figure 3 of Dornier), are disposed on opposed sides of the fuselage (3 as seen in figure 3 of Dornier).
Regarding claim 3, Dornier as modified by Reichert teaches the ducted-rotor aircraft of claim 1, wherein the spindle is coupled to the fuselage such that the spindle is rotatable about a spindle axis that extends therethrough (Column 5, lines 54-68 of Dornier), and wherein the first and second ducts exhibit equal rotational displacement when the spindle is rotated about the spindle axis (Column 5, lines 54-68 of Dornier).
Regarding claim 4, Dornier as modified by Reichert teaches the ducted-rotor aircraft of claim 3, further comprising: first and second bearings (5b of Dornier) that rotatably couple the spindle to the fuselage (Column 5, lines 54-68 of Dornier), wherein the first bearing is coupled to the fuselage proximate to the first duct (3, and 5b as seen in figure 3 of Dornier) and the second bearing is coupled to the fuselage proximate to the second duct (3, and 5b as seen in figure 3 of Dornier)
Regarding claim 5, Dornier as modified by Reichert teaches the ducted-rotor aircraft of claim 4, but Dornier does not explicitly teach that the first bearing is configured to react to radial loads and the second bearing is configured to react to both radial and axial loads.  However, Reichert does teach that the first bearing is configured to react to radial loads and the second bearing is configured to react to both radial and axial loads (Column 4, lines 50-63, this teaches that all of the bearings can react to both axial and radial loads).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the bearings react to radial and axial loads because Dornier and Reichert are both aircraft with rotating propulsion assemblies supported by bearings.  The motivation for having the bearings react to radial and axial loads is that it helps to prevent the ducts from being displaced in a non-rotatable manner which can cause failure in the aircraft.
Regarding claim 6, Dornier as modified by Reichert teaches the ducted-rotor aircraft of claim 3, further comprising: a conversion actuator (5a of Dornier) that is coupled to the fuselage and the spindle (1, 5, and 5a as seen in figure 3, and Column 5, lines 54-68 of Dornier), the conversion actuator operable to cause the spindle to rotate about the spindle axis (Column 5, lines 54-68 of Dornier).
Claims 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dornier Jr. et al. (US #5,096,140) as modified by Reichert (US #3,052,430) as applied to claim 1 above, and further in view of Danick (US #3,567,157).
Regarding claim 7, Dornier as modified by Reichert teaches the ducted-rotor aircraft of claim 1, wherein the spindle comprises: a shaft (5 of Dornier) that extends from a first end to an opposed second end (5 as seen in figure 3 of Dornier); wherein the propulsion assembly has a duct (10 of Reichert)
However, Dancik does teach first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft (60 as seen in figure 1, and 26 and 60 as seen in figure 4); and first and second attachment interfaces (25) that are configured to be attachable to the first and second propulsion assemblies, respectively (17, and 25 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the shaft have fittings on its ends and attachment interfaces attached to the propulsion assemblies because Dornier and Danick are both aircraft with rotatable propulsion assemblies.  The motivation for having the shaft have fittings on its ends and attachment interfaces attached to the propulsion assemblies is that it allows for there to be a connection between the end of the shaft and the propulsion units without potentially damaging the integrity of either the elements.
Regarding claim 9, Dornier as modified by Reighert and Danick teaches the ducted-rotor aircraft of claim 7, but Dornier does not teach that the first and second fittings are configured to be secured to the first and second attachment interfaces with fasteners.  However, Danick does teach that the first and second fittings are configured to be secured to the first and second attachment interfaces with fasteners (Column 2, lines 9-14).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the fittings secured to the attachment interfaces by fasteners because Dornier and Danick are both aircraft with rotatable propulsion assemblies.  The motivation for having the fittings secured to the attachment interfaces by fasteners is that it allows the attachment interfaces to be pivotally connected to the fittings.
Claims 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dornier Jr. et al. (US #5,096,140) as modified by Reichert (US #3,052,430) as applied to claim 1 above, and further in view of Kooiman et al. (US #9,868,541).
Regarding claim 7, Dornier as modified by Reichert teaches the ducted-rotor aircraft of claim 1, wherein the spindle comprises: a shaft (5 of Dornier) that extends from a first end to an opposed second (5 as seen in figure 3 of Dornier); wherein the propulsion assembly has a duct (10 of Reichert).  But, Dornier does not teach first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft; and first and second attachment interfaces that are configured to be attachable to the first and second propulsion assemblies, respectively.
However, Kooiman does teach first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft (20a as seen in figures 3, and 4, and Shown below in figure 8); and first and second attachment interfaces (20a as seen in figures 3, and 4, and Shown below in figure 8) that are configured to be attachable to the first and second propulsion assemblies, respectively (24a, and 82 as seen in figure 9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the shaft have fittings on its ends and attachment interfaces attached to the propulsion assemblies because Dornier and Kooiman are both aircraft with rotatable propulsion assemblies.  The motivation for having the shaft have fittings on its ends and attachment interfaces attached to the propulsion assemblies is that it allows for there to be a connection between the end of the shaft and the propulsion units without potentially damaging the integrity of either the elements.

    PNG
    media_image1.png
    352
    628
    media_image1.png
    Greyscale

Regarding claim 8, Dornier as modified by Reighhert and Kooiman teaches the ducted-rotor aircraft of claim 7, but Dornier does not teach that the first and second attachment interfaces are integral with the first and second fittings, respectively.  However, Kooiman does teach that the first and second attachment interfaces are integral with the first and second fittings, respectively (As can be seen in figure 8 above the fitting and the attachment interface are made from the same components which results in them being integral).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the fitting and attachment interfaces integral with each other because Dornier and Kooiman are both aircraft with rotatable propulsion assemblies.  The motivation for having the fitting and attachment interfaces integral with each other is that it helps to strengthen the connection between the members which reduces the possible points of failure.
Claims 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reichert (US #3,052,430) in view of Dornier Jr. et al. (US #5,096,140).
Regarding claim 10, Reichert teaches a duct assembly for a ducted-rotor aircraft, the duct assembly comprising: first and second ducts (10, and Column 4, lines 18-22), each duct including a rotor (21) that is disposed in an opening that extends through the duct (10, and 21 as seen in figure 3), the rotor having a plurality of blades (21 as seen in figure 3); and a spindle (38), that is configured to support the first duct (10, and 38 as seen in figure 3), wherein the first duct is coupled to the spindle (10, and 38 as seen in figure 3).  But Reichert does not teach the13Docket No. 0021-00438 spindle that is configured to support the first and second propulsion units, wherein the first and second propulsion units are coupled to the spindle.
However, Dornier does teach that the spindle (5) that is configured to support the first and second propulsion units (1, 3, and 5 as seen in figure 2a, and Column 5, lines 54-68), wherein the first and second propulsion units are coupled to the spindle (3, and 5 as seen in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the spindled supporting and coupled to the first and second propulsion units because Reichert and Dornier are both aircraft with rotating propulsion assemblies.  The motivation for having the spindled supporting and coupled to the first and second propulsion units is that it reduces the number of components that are needed to support the two propulsion assemblies.
Regarding claim 15, Reichert as modified by Dornier teaches the duct assembly of claim 10, further comprising: 14Docket No. 0021-00438first and second bearings (36, and 36’) that are mounted on the spindle (36, 36’, and 37 as seen in figure 3), wherein the first bearing is configured to react to radial loads and the second bearing is configured to react to both radial and axial loads (Column 4, lines 50-63, this teaches that all of the bearings can react to both axial and radial loads).  But, Reichert does not teach that the bearing are configured to rotatably couple the spindle to a fuselage of the aircraft.
However, Dornier teaches that the bearing are configured to rotatably couple the spindle to a fuselage of the aircraft (1, 5, and 5b as seen in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the bearings coupling the spindle to the fuselage because Reichert and Dornier are both aircraft with rotating propulsion assemblies.  The .
Claims 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Reichert (US #3,052,430) as modified by Dornier Jr. et al. (US #5,096,140)as applied to claim 10 above, and further in view of Danick (US #3,567,157).
Regarding claim 11, Reichert as modified by Dornier teaches the duct assembly of claim 10, wherein the spindle comprises: a shaft (37 of Reichert), and that the propulsion assemblies have ducts (10 as seen in figure 3 of Reichert), but Reichert does not teach that the shaft that extends from a first end to an opposed second end; first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft; and first and second attachment interfaces that are configured to be attachable to the first and second propulsion assemblies, respectively.
However, Danick does teach that the shaft that extends from a first end to an opposed second end (60 as seen in figure 1); first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft (60 as seen in figure 1, and 26 and 60 as seen in figure 4); and first and second attachment interfaces (25) that are configured to be attachable to the first and second propulsion assemblies, respectively (17, and 25 as seen in figure 1). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the shaft have fittings on its opposed ends and attachment interfaces attached to the propulsion assemblies because Reichert and Danick are both aircraft with rotatable propulsion assemblies.  The motivation for having the shaft have fittings on its opposed ends and attachment interfaces attached to the propulsion assemblies is that it allows for there to be a connection between the end of the shaft and the propulsion units without potentially damaging the integrity of either the elements.
Regarding claim 13, Reichert as modified by Dornier and Danick teaches the duct assembly of claim 11, but Reichert does not teach that the first and second fittings are configured to be secured to (Column 2, lines 9-14).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the fittings secured to the attachment interfaces by fasteners because Reichert and Danick are both aircraft with rotatable propulsion assemblies.  The motivation for having the fittings secured to the attachment interfaces by fasteners is that it allows the attachment interfaces to be pivotally connected to the fittings.
Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Reichert (US #3,052,430) as modified by Dornier Jr. et al. (US #5,096,140) as applied to claim 10 above, and further in view of Kooiman et al. (US #9,868,541).
Regarding claim 11, Reichert as modified by Dornier teaches the duct assembly of claim 10, wherein the spindle comprises: a shaft (37 of Reichert), and that the propulsion assemblies have ducts (10 as seen in figure 3 of Reichert), but Reichert does not teach that the shaft that extends from a first end to an opposed second end; first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft; and first and second attachment interfaces that are configured to be attachable to the first and second ducts, respectively.
However, Kooiman teaches that the shaft that extends from a first end to an opposed second end (38, and Column 6, lines 23-40); first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft (20a as seen in figures 3, and 4, and Shown above in figure 8); and first and second attachment interfaces (20a as seen in figures 3, and 4, and Shown above in figure 8) that are configured to be attachable to the first and second ducts, respectively (24a, and 82 as seen in figure 9). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the shaft have fittings on its opposed ends and attachment interfaces attached to the propulsion assemblies because Reichert and Kooiman are both aircraft with 
Regarding claim 12, Reichert as modified by Dornier and Kooiman teaches the duct assembly of claim 11, but Reichert does not teach that the first and second attachment interfaces are integral with the first and second fittings, respectively.  However, Kooiman does teach that the first and second attachment interfaces are integral with the first and second fittings, respectively (As can be seen in figure 8 above the fitting and the attachment interface are made from the same components which results in them being integral).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the fitting and attachment interfaces integral with each other because Reichert and Kooiman are both aircraft with rotatable propulsion assemblies.  The motivation for having the fitting and attachment interfaces integral with each other is that it helps to strengthen the connection between the members which reduces the possible points of failure.
Regarding claim 14, Reichert as modified by Dornier and Kooiman teaches the duct assembly of claim 11, wherein the propulsion assemblies have ducts (10 as seen in figure 3 of Reichert), but Reichert does not teach that each of the attachment interfaces comprises first and second planar surfaces that are spaced from each other, and wherein each of the first and second propulsion assemblies comprises first and second annular spars that are configured to be attached to the respective first and second planar surfaces of each attachment interface.  
But, Kooiman does teach that each of the attachment interfaces comprises first and second planar surfaces (82, and 84) that are spaced from each other (82, and 84 as seen in figure 8), and wherein each of the first and second propulsion assemblies comprises first and second annular spars (44) that are configured to be attached to the respective first and second planar surfaces of each (44, 82, and 84 as seen in figure 9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the attachment interfaces have a pair of spaced planar surfaces with an annular spar of the propulsion assembly held by the planar surfaces because Reichert and Kooiman are both aircraft with rotatable propulsion assemblies.  The motivation for having he attachment interfaces have a pair of spaced planar surfaces with an annular spar of the propulsion assembly held by the planar surfaces is that it puts the propulsion assembly into a double bearing configuration which helps to strengthen the connection and prevents failure.
Claims 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dornier Jr. et al. (US #5,096,140) in view of Reichert (US #3,052,430), and Danick (US #3,567,157).
Regarding claim 16, Dornier teaches a spindle for a ducted-rotor aircraft, the spindle comprising: a shaft (5) that extends from a first end to an opposed second end (5 as seen in figure 3); and first and second bearings (5b) that are mounted on the shaft (5, and 5b as seen in figure 3) and that are configured to rotatably couple the spindle to a fuselage of the aircraft (Column 5, lines 54-68), but Dornier does not teach first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft; and wherein the first bearing is configured to react to radial loads and the second bearing is configured to react to both radial and axial loads.
However, Reichert teaches that the first bearing is configured to react to radial loads and the second bearing is configured to react to both radial and axial loads (Column 4, lines 50-63, this teaches that all of the bearings can react to both axial and radial loads).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the bearings react to radial and axial loads because Dornier and Reichert are both aircraft with rotating propulsion assemblies supported by bearings.  The motivation for having the bearings react to radial and axial loads is that it helps to prevent the ducts from being displaced in a non-rotatable manner which can cause failure in 
However, Danick does teach first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft (60 as seen in figure 1, and 26 and 60 as seen in figure 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have fittings disposed on the ends of the shaft because Dornier and Danick are both aircraft with rotatable propulsion assemblies.  The motivation for having fittings disposed on the ends of the shaft is that it allows systems to be attached to the ends of the shaft which improves the functionality of the system.
Regarding claim 17, Dornier as modified by Reichert and Danick teaches the spindle of claim 16, wherein the propulsion assembly has a duct (10 of Reichert) but Dornier does not teach that each of the first and second fittings includes a flange that is configured to be secured to a respective propulsion assembly of the aircraft.  
However, Danick does teach that each of the first and second fittings includes a flange (26) that is configured to be secured to a respective propulsion assembly of the aircraft (25, and 26 as seen in figure 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the fittings have a flange that is secured to the propulsion assemblies because Dornier and Danick are both aircraft with rotatable propulsion assemblies.  The motivation for having the fittings have a flange that is secured to the propulsion assemblies is that it creates a large surface for the connection between the spindle and propulsion assembly to create a stronger connection.
Regarding claim 18, Dornier as modified by Reichert and Danick teaches the spindle of claim 16, but does not teach first and second attachment interfaces that are configured to be attachable to respective first and second ducts of the aircraft.  However, Danick does teach first and second attachment interfaces (25) that are configured to be attachable to respective first and second (17, and 25 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have attachment interfaces connected to propulsion assemblies because Dornier and Danick are both aircraft with rotatable propulsion assemblies.  The motivation for having attachment interfaces connected to propulsion assemblies is that it allows propulsion assemblies attached to the aircraft to provide thrust for the aircraft.  But, Danick does not teach that the propulsion assemblies have ducts.
However, Reichert does teach that the propulsion assemblies have ducts (10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the propulsion assemblies have ducts because Dornier and Reichert are both aircraft with rotating propulsion assemblies.  The motivation for having the propulsion assemblies have ducts is that the ducts help to improve the aerodynamic performance of the vehicle be helping to control the motion of the wake generated by the rotors.
Regarding claim 20, Dornier as modified by Reichert and Danick teaches the spindle of claim 18, but Dornier does not teach that the first and second attachment interfaces are secured to the first and second fittings, respectively, with fasteners.  However, Danick does teach that the first and second attachment interfaces are secured to the first and second fittings, respectively, with fasteners (Column 2, lines 9-14).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the fittings secured to the attachment interfaces by fasteners because Dornier and Danick are both aircraft with rotatable propulsion assemblies.  The motivation for having the fittings secured to the attachment interfaces by fasteners is that it allows the attachment interfaces to be pivotally connected to the fittings.
Claims 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dornier Jr. et al. (US #5,096,140) in view of Reichert (US #3,052,430), and Kooiman et al. (US #9,868,541).
Regarding claim 16, Dornier teaches a spindle for a ducted-rotor aircraft, the spindle comprising: a shaft (5) that extends from a first end to an opposed second end (5 as seen in figure 3); and first and second bearings (5b) that are mounted on the shaft (5, and 5b as seen in figure 3) and that are configured to rotatably couple the spindle to a fuselage of the aircraft (Column 5, lines 54-68), but Dornier does not teach first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft; and wherein the first bearing is configured to react to radial loads and the second bearing is configured to react to both radial and axial loads.
However, Reichert teaches that the first bearing is configured to react to radial loads and the second bearing is configured to react to both radial and axial loads (Column 4, lines 50-63, this teaches that all of the bearings can react to both axial and radial loads).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the bearings react to radial and axial loads because Dornier and Reichert are both aircraft with rotating propulsion assemblies supported by bearings.  The motivation for having the bearings react to radial and axial loads is that it helps to prevent the ducts from being displaced in a non-rotatable manner which can cause failure in the aircraft.  But, Reichert does not teach first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft.
However, Kooiman does teach first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft (20a as seen in figures 3, and 4, and Shown above in figure 8)
Regarding claim 18, Dornier as modified by Reichert and Kooiman teaches the spindle of claim 16, but does not teach first and second attachment interfaces that are configured to be attachable to respective first and second ducts of the aircraft.  However, Kooiman does teach first and second attachment interfaces (20a as seen in figures 3, and 4, and Shown above in figure 8) that are configured to be attachable to respective first and second propulsion assemblies of the aircraft (24a, and 82 as seen in figure 9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have attachment interfaces connected to propulsion assemblies because Dornier and Kooiman are both aircraft with rotatable propulsion assemblies.  The motivation for having attachment interfaces connected to propulsion assemblies is that it allows propulsion assemblies attached to the aircraft to provide thrust for the aircraft.  But, Kooiman does not teach that the propulsion assemblies have ducts.
However, Reichert does teach that the propulsion assemblies have ducts (10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the propulsion assemblies have ducts because Dornier and Reichert are both aircraft with rotating propulsion assemblies.  The motivation for having the propulsion assemblies have ducts is that the ducts help to improve the aerodynamic performance of the vehicle be helping to control the motion of the wake generated by the rotors.
Regarding claim 19, Dornier as modified by Reichert and Kooiman teaches the spindle of claim 18, but Dornier does not teach that the first and second attachment interfaces are integral with the first and second fittings, respectively.  However, Kooiman does teach that the first and second attachment interfaces are integral with the first and second fittings, respectively (As can be seen in figure 8 above the fitting and the attachment interface are made from the same components which results in them being integral).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the fitting and attachment interfaces integral with each other because 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Richard R. Green/Primary Examiner, Art Unit 3647